Citation Nr: 1423037	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

4.  Entitlement to service connection for headaches.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disorder.

8.  Entitlement to service connection for a respiratory disability, to include: bronchitis and asthma, including as due to exposure to asbestos.

9.  Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in August 2010. 

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's claim for service connection bronchitis and asthma as entitlement to service connection for a respiratory disability, to include: bronchitis and asthma, including as due to exposure to asbestos.  Id. 

The issue(s) of entitlement to service connection for a respiratory disability, to include: bronchitis and asthma and entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2003 rating decision, the RO denied the Veteran's claim of service connection for an eye disorder.  This decision was not appealed within one year.  

2. In an April 2004 rating decision, the RO denied the Veteran's claim of service connection for: a sleep disorder, an anxiety disorder, an eye disorder, bilateral hearing loss, and headaches.  This decision was not appealed within one year.  

3. In November 2009, the Veteran sought to reopen claim for service connection for: a sleep disorder, an anxiety disorder, an eye disorder, bilateral hearing loss, and headaches.

4. The evidence received since the April 2004 rating decision, as to the issues of service connection for a bilateral hearing loss and headaches, is relevant and not cumulative of facts previously considered.

5. The evidence submitted since April 2004 rating decision, as to the issues of service connection for a sleep disorder, an anxiety disorder, and an eye disorder, is either cumulative or does not raise a reasonable probability of substantiating a claim for service connection.

6. The Veteran was exposed to infantry, mortar, and cannon fire while in active service.   

7. The Veteran's bilateral sensorineural hearing loss was present during his June 2010 VA audiological examination.

8. The Veteran's hearing underwent a significant shift during his active service. 

9. The Veteran suffered a sprain of the tendons and ligaments in his right ankle while playing basketball in January 1977.

10.  The Veteran suffered a skin injury to the bottom of his left foot while playing basketball in November 1974.

11. Upon separation from active service in 1978, the Veteran's feet were reported to be normal.


CONCLUSIONS OF LAW

1. The June 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

2. The April 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

3. New and material evidence having been received; the claims for service connection for bilateral hearing loss and headaches are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. New and material evidence to reopen the claim for service connection for a sleep disorder, an anxiety disorder, and an eye disorder has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013). 

5. The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).
 6. The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, the Veteran's claims. 

New and Material Evidence for Service Connection  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Board notes that the Veteran's service personnel records were associated with the claims file in October 2012.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. 
§ 3.156(c)(1)(i).  As will be discussed in more detail below, the Veteran's claims were not dependent upon the location of the Veteran's service or awards he received.  Accordingly, the additional personnel file that documents the Veteran's record of assignment, awards and decorations received, and military education and training are not relevant to these claims.  There is nothing in the service personnel records that relate to the hearing loss, headaches, sleep disorder, anxiety disorder or eye disorder.  As such, the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims, and they may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2013).  

The Veteran in this case was initially denied service connection for an eye condition in a June 2003 rating decision.  The RO explained that there was no record of any injuries to the eyes in service and current treatment records were negative for evidence of residuals of an eye injury.  Accordingly, service connection was denied as there was no evidence of a current disability.  The Veteran did not appeal this denial and filed a claim to reopen his claim for an eye condition in December 2003.  The June 2003 rating decision became final. 

In an April 2004 rating decision, the Veteran was denied service connection for the following conditions: an eye disorder, a sleep disorder, an anxiety disorder, bilateral hearing loss, and headaches.  The RO explained that there was no record of any injuries in service to relate to these disabilities, and as such there was no basis on which to associate the Veteran's conditions to service.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

New and Material Evidence regarding Service Connection for Hearing Loss

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for bilateral hearing loss be reopened.  Records received subsequent to the April 2004 rating decision include: a June 2010 VA audiological evaluation, which indicates that the he had acoustic trauma in service.  

The evidence received since the April 2004 rating decision relates to the presence of bilateral hearing loss and an event, noise exposure, during service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for a bilateral hearing loss disability is reopened.

New and Material Evidence regarding Service Connection for Headaches

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for headaches be reopened.  Records received subsequent to the April 2004 rating decision include: a July 2004 primary care note regarding recurrent headaches and an October 2011 statement from a fellow Veteran that indicate that the Veteran's headaches began during service.  

The evidence received since the April 2004 rating decision relates to the presence of a recurrent headache disability, which is alleged to have begun during service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Id.  Accordingly, the Board finds that the claim for service connection for a headache disability is reopened.

New and Material Evidence regarding Service Connection for a Sleep Disorder

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a sleep disorder be reopened.  The evidence of record at the time of the April 2004 rating decision included service treatment records and the Veteran's December 2003 statements regarding his claim.

The appellant submitted a claim to reopen in November 2009.  The relevant evidence received since the April 2004 rating decision includes written statements submitted by the Veteran, records of treatment from the Jackson VA Medical Center (VAMC) from August 2002 through November 2012, and treatment records from Dr. M. Y. from September 2009 through November 2011.

As the April 2004 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Despite the Veteran's repeated claims of a sleep disorder related to service, the Veteran has submitted very little evidence that he had a sleep disorder during service.  The Veteran has not submitted any statements regarding the nature of his sleep disorder since filing his initial claim.  A February 2008 report from the Jackson VAMC indicates that a sleep study was scheduled in 2008 to rule out sleep apnea, but a March 2009 report indicates that the study was cancelled by the Veteran.  There is no record indicating that the sleep study was ever conducted.  A September 2010 record from the office of Dr. M. Y. indicates that the Veteran has an unspecified sleeping disorder that is related to his generalized anxiety disorder.    

While these records are new, as they were not previously of record, they are not material.  As noted above, the RO previously denied the claim as there was no evidence of a sleep disorder during service.  While these records are deemed to be credible, they do not raise a reasonable possibility of substantiating the claim as they do not demonstrate the presence of a sleep disorder during service or even after that time.  .  See Justus, at 513, and Shade, at 118.  While these records do relate to unestablished facts, these records by themselves provide no support that any sleep disorder that the Veteran may have is related in any way to Veteran's service.  As these records cannot, without any supporting evidence, provide a reasonable possibility of substantiating the claim, they are not determined to be material.

Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection a sleep disorder is not reopened.  38 U.S.C.A. § 5108.

New and Material Evidence regarding Service Connection for an Anxiety Disorder

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for an anxiety disorder be reopened.  The evidence of record at the time of the April 2004 rating decision included service treatment records and the Veteran's December 2003 statements regarding his claim.

The appellant submitted a claim to reopen in November 2009.  The relevant evidence received since the April 2004 rating decision includes written statements submitted by the Veteran, records of treatment from the Jackson VA Medical Center (VAMC) from August 2002 through November 2012, and treatment records from Dr. M. Y. from September 2009 through November 2011.

Despite the Veteran's repeated claims of an anxiety disorder related to service, the Veteran has submitted very little evidence to support this claim.  The Veteran has not submitted any statements regarding how his generalized anxiety disorder is related to his service or demonstrating he had symptoms or a diagnosis of a psychiatric disorder during service.  The September 2010 record from the office of Dr. M. Y. indicates that the Veteran has a generalized anxiety disorder, but does not indicate that it is in any way related to his military service or note any current symptoms of this condition other than associated sleeping problems.    

While these records are new, as they were not previously of record, they are not material.  While these records are deemed to be credible, they do not raise a reasonable possibility of substantiating the claim.  See Justus, at 513, and Shade, at 118.  While these records do relate to unestablished facts, these records by themselves provide no support that the Veteran has an anxiety disorder that is related in any way to Veteran's service.  As these records cannot, without any supporting evidence, provide a reasonable possibility of substantiating the claim, they are not determined to be material.

Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection an anxiety disorder is not reopened.  38 U.S.C.A. § 5108.

New and Material Evidence regarding Service Connection for an Eye Disorder

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for an eye disorder be reopened.  The evidence of record at the time of the April 2004 rating decision included service treatment records and the Veteran's statements regarding his claims in April 2003 and December 2003.

The appellant submitted a claim to reopen in November 2009.  The relevant evidence received since the April 2004 rating decision includes written statements submitted by the Veteran, records of treatment from the Jackson VA Medical Center (VAMC) from August 2002 through November 2012, and treatment records from Dr. M. Y. from September 2009 through November 2011.

Despite the Veteran's repeated claims of an eye disorder related to service, the Veteran has submitted no new and material evidence of an eye injury during service.  Although the Veteran explained that he was detailed to a gas chamber this evidence is duplicative of his prior arguments with regard to his December 2003 claim and does not constitute material evidence.  See also Paller v. Principi, 3 Vet. App. 535, 538   (1992) ("[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative.").   Nor has the Veteran submitted any records indicating that he has a current eye disorder.  Rather, all of the records from the Jackson VAMC indicate that the Veteran requires glasses, but are otherwise normal.  The records from the Veteran's PCP, Dr. M. Y., do not mention any current eye disorder.

As no evidence regarding an eye disorder has been submitted since the April 2004 decision, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for an eye disorder.  Accordingly, the claim for service connection an eye disorder is not reopened.  38 U.S.C.A. § 5108.

Service Connection for Hearing Loss  

The Veteran contends that he suffers from a bilateral hearing loss disability as a result of his military service.  As will be discussed below, the evidence of record establishes that the Veteran has a hearing loss disability due to his military service.  

The Veteran had active service from 1974 through 1978.  The Veteran indicates that he has suffered from hearing loss since his time in an artillery unit.  The Veteran's friend submitted a statement October 2012 that indicated that the Veteran was in a tank platoon and a mortar platoon during his time with the infantry.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App at 155. If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

An audiological evaluation in June 1974 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
-
15
LEFT
15
5
15
-
15

The May 1984 separation examination showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
15
LEFT
35
35
15
-
20

The Veteran underwent a VA audiological examination in June 2010 regarding bilateral hearing loss.  The Veteran did not report any history of noise exposure prior to service or during his subsequent occupation.  The June 2010 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
40
LEFT
20
25
30
30
30

Speech recognition performed with the Maryland CNC word list was 94 percent in the right ear and 94 percent in the left ear. 

The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  The examiner commented that the Veteran's exit audiological evaluation showed that the Veteran had normal hearing, and that 30 years later the Veteran had mild bilateral hearing loss that was not related to his active service.  

Organic diseases of the nervous system, such as sensorineural hearing loss, are among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed if the disease is compensibly manifested within a year after separation from service.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

The Veteran has stated that he has been suffering symptoms of hearing loss and tinnitus since exiting service.  Further, the Veteran he has contended that he has not experienced significant noise exposure since exiting service.  The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board concedes that the Veteran had acoustic trauma in-service.  Further, it notes significant shifts at the 500 and 1000 dB levels of the left ear from when he entered service to exiting service.  As such, the Board notes that the 2010 examiner failed to account for this shift that shows near disability level hearing loss during service and failed to considering whether there was a medically sound basis to attribute the Veteran's post service findings to this in-service shift in hearing.  As the VA examiner based his findings did not address this in-service shift as required by Hensley, the Board finds that his nexus opinion is insufficient to determine service connection.  Additionally, the Veteran has competently testified as to the continuity of his hearing loss since separation from service.  In cases such as this, VA shall give the benefit of the doubt to the claimant. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral sensorineural hearing loss is warranted based on continuity of symptomatology since service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.309.

Service Connection for a Left Foot Disorder  

The Veteran contends that he suffers from a left foot disorder that is a result of an in-service injury.  However, the evidence of record does not support the Veteran's claim.  

As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).  Further, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2013).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2013).  Further, post-service development of a chronic disease such as degenerative joint disease to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board notes that degenerative joint disease of the left foot was diagnosed during a June 2010 VA examination.  Thus, the Veteran clearly has a current disability in accordance with 38 C.F.R. § 3.385. The remaining questions, therefore, are whether there is evidence of an inservice occurrence of an injury or disease and whether there is medical evidence of a nexus or relationship between the current disability and the inservice disease or injury.

The Veteran specifically contends that he twisted his left foot when he stepped in a hole and sustained a severe sprain during service.  The Veteran's service treatment records (STR) indicate that the Veteran did report multiple injuries to his left foot while in-service, but fail to reflect complaints or diagnosis of a left foot sprain.  Rather, service treatment records reflect that in June 1974, the Veteran developed a blister on his left foot, which was debrided and required that the Veteran use crutches for three days.  In November 1974, the Veteran suffered an injury to his left foot while playing basketball.  The physician noted that the Veteran scraped the bottom of his left foot, near the big toe.  The Veteran visited the hospital after the initial injury, but three days later the Veteran's foot was noted to "just be raw" and required three days of light duty.  The Veteran also reported a left great toe injury in September 1976, while on guard duty.  The left great toe nail was removed and the Veteran was placed on light duty.  

Significantly, the Veterans STR indicate that he suffered a severe sprain of his right foot as a result of basketball practice in January 1977.  The foot was noted to be swollen and painful, and the tendons and ligaments of his right foot were diagnosed as sprained.  Upon separation in 1978, the Veteran's feet were bilaterally reported to be normal.  

The final element is competent evidence of a nexus between the current degenerative joint disease and the blister, scraped foot, or left great toe injury noted in service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements."  Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The Veteran's treatment records indicate that in September 2010 the Veteran visited Dr. M. Y. and reported a left foot injury that began in the military.  The Veteran recalled stepping into a hole, which required him to undergo x-rays.  While the Veteran was informed that he had no broken bones, he was diagnosed with a severe sprain.  The Veteran reported that he has difficulty bearing weight on his left foot, which was reported to swell on occasion and caused moderate to severe pain.  The Veteran noted that weather and seasonal changes would aggravate this injury.  The Veteran was noted to have a limp of the left leg.  Dr. Y. diagnosed traumatic arthropathy involving the ankle and foot.  Dr. Y. did not provide an opinion as to the etiology of the traumatic arthropathy.
  
In June 2010, the Veteran was sent to a VA examination regarding his left foot condition.  The Veteran indicated to the examiner that he injured his left foot at least five times in the service, including while playing basketball.  The Veteran indicated that his foot incurred trauma in the service when his foot twisted.  After exiting the service, he began working for the post office.  He was initially assigned a walking route, but after about a year he requested a transfer to an internal position because of increasing pain in his left foot.  The Veteran indicated that he did not wear special shoes or use a brace.  While he had been previously evaluated, the Veteran was unaware of any current diagnosis but noted that he would have pain with extended ambulation in his instep and his ankle. The Veteran indicated that the pain continued on a daily basis after his reassignment at the post office.

Upon examination, the VA examiner noted that the Veteran had a slight limp of his left foot, and the Veteran reported that his shoes for work would show wear on the lateral aspect of his heel.  No unusual callouses were noted on the foot.  The Veteran had pain upon manipulation of the forefoot and the ankle.  The Veteran had full range of motion of his great toe.  The Veteran was diagnosed with degenerative joint disease of the left foot and plantar fasciitis.  Upon review of the claims file, the examiner noted three acute injuries to the left foot in service that affected the skin of the left foot, which appeared to have healed without problems.  He stated that he did not find evidence of the left foot injury described by the Veteran, which led him to conclude that his current left foot condition was not the result of any reported injury incurred in service.

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Veteran has indicated that his current left foot problems are a result of at least one left foot injury in-service.  In September 2010, the Veteran indicated to his primary care physician that his injury began due to a severe sprain that began when he stepped in a whole with his left foot in-service.   In his July 2010, VA examination the Veteran indicated to the VA examiner that the injury began when he "turned his ankle" either playing basketball or some other event in-service.  However, the Veteran's service treatment records indicate that the Veteran's in-service left foot injuries were blisters or scrapes of his left foot that required only a few days of care and did not require treatment after 1976.  

Of particular note, is the fact that the Veteran did suffer a severe sprain of his right ankle while playing basketball in 1977.  It is understandable that in the considerable amount of time between his separation of service and his complaint of bilateral feet pain in 2004 that the Veteran could conflate the history of these events.  It is also important to note that the Veteran did not have any complaints of pain in his feet during physical examinations in October 2002 and March 2004.  It was not until July 2004, that the record indicates that complained of pain in his feet that he related to prolonged standing on concrete at work.  

The evidence indicates that the Veteran is an unreliable historian regarding the sprain of his left foot.  The incident that the Veteran has reported to his private physician and the VA examiner regarding the cause of his current left foot problem corresponds more closely with the history of a right ankle injury.  As the Veteran's opinion is based upon inaccurate facts, it is given less weight than the opinion of the VA examiner who opined that the Veteran's current condition is not the result of the recorded in-service injuries.    

To the extent to which the private opinion suggests the left foot may be related to the Veteran's reported sprain in service, the Board has found the Veteran's history of a left foot sprain to be not credible.  Accordingly, such an opinion is afforded little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

As the Veteran has a diagnosis of degenerative joint disease, which is one of the listed chronic diseases, the Board carefully considered whether service connection was warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  In this case, the Veteran was not diagnosed with arthritis of the left foot during service and it was not identified.  Furthermore, he did not have characteristic manifestations of the disease process during service and arthritis of the left foot was not noted during service.  As such, the chronic disease of arthritis was not established.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  In fact, the first post-service treatment for the left foot was in July 2004, over 25 years after the Veteran's separation from service.

To the extent to which the Veteran argues he had continuity of symptomatology, the Board again notes that there was a gap of 25 years between service and the Veteran's first treatment for the condition.  Furthermore, the Board notes that upon the Veteran's separation from service he denied foot trouble, arthritis, rheumatism or bursitis, and bone, joint or other deformity and upon examination the lower extremities and feet were described as normal.  In sum, continuity of symptomatology is not established.

In sum, the most probative evidence of record is the VA examination that concludes the current left foot degenerative joint disease is not related to the Veteran's service.  As no opinion (beyond the Veteran's unsupported lay statements) has been provided that supports a nexus between the Veteran's current left foot disability and active service, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left foot disability.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 38 C.F.R. § 3.102.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  This notice was provided to the Veteran in a December 2009 letter.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, private and VA treatment records, statements from the Veteran and his fellow service members, and VA examination reports.  These examinations were adequate as the examinations were thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted. 

New and material evidence having been received; the claim for entitlement to service connection for headaches is reopened.

New and material evidence not having been received, the claim to reopen for service connection a sleep disorder is denied.

New and material evidence not having been received, the claim to reopen for service connection an anxiety disorder is denied.

New and material evidence not having been received, the claim to reopen for service connection an eye disorder is denied.

Service connection for a left foot disorder is denied. 


REMAND

The Veteran's claims for entitlement to service connection for a respiratory disability, to include: bronchitis and asthma, including as due to exposure to asbestos and entitlement to service connection for headaches require further development prior to adjudication.  

The Veteran has indicated that he suffers from a respiratory disorder that began in or is a result of his active service.  The Veteran has submitted statements and statements from fellow Veterans that indicate that the Veteran had breathing problems during active service.  His STR show that he reported he wasn't sure if he had asthma when he entered the service in 1974, but this condition was not noted by the examiner at the time.  He reported that he had asthma at some point on dental patient histories in service.  Also several of his fellow soldiers indicated that the Veteran would complain about his ability to breathe in-service.  The Veteran's current treatment indicates he has a current diagnosis of asthma, but he has not been given a VA exam regarding the etiology of the condition.  Additionally, in his December 2003 claim for service connection for a respiratory disorder, the Veteran indicated that he was exposed to asbestos when he helped to tear down an old building in Fort Polk California, which may have caused or aggravated his condition.  Accordingly, the Veteran should be afforded a VA examination to determine any currently diagnosed respiratory disorder and the etiology of the condition.  See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006). 

Additionally, the Veteran has complained that he has suffered from recurrent headaches since service.  The Veteran's STR in March 1977 indicate that the Veteran did suffer from headaches in service.  The Veteran has a current diagnosis of recurrent headaches and migraines, and the Veteran reports that these recurrent symptoms began while in-service.  However, the Veteran's post service treatment indicates that his current headache problems may have begun well after service (around 2002) and may be due to his hypertension or a genetic disorder.  Therefore, as the Veteran should be scheduled for a VA examination to determine the etiology of any currently diagnosed headache condition.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any respiratory disorder, to include: asthma and recurrent bronchitis, including as due to exposure to asbestos.  The examiner must review the claim file and should note that review in the report.  The examiner should take a full history from the Veteran regarding his possible exposure to gas chambers in service and asbestos in Ft. Polk. 

If a respiratory disorder is found, the examiner should opine if is at least as likely as not (50 percent or greater probability) that the respiratory condition is related to the Veteran's service in any way, including possible exposure to chemicals in gas chambers or asbestos.  Additionally, the examiner should discuss any relationship between the Veteran's complaints of chest pain and coughing in-service with any current respiratory disorder.  If any respiratory disorder found is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  

Complete rationales for any opinions must be provided.

2.  Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any headache disorder.  The examiner must review the claim file and should note that review in the report.  

If a headache disorder is found, the examiner should opine if is at least as likely as not (50 percent or greater probability) that the headache condition is related to the Veteran's service in any way, including his in-service headaches complained of in March 1977.  The examiner should specifically note the Veteran's complaints of headaches in August 2002 at the Jackson VAMC and February 2008.  If any headache disorder found is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  

Complete rationales for any opinions must be provided.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Following this, return the case to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


